Dore, J.
(dissenting) — I believe that a reprimand would have been a fair and proper disposition of this disciplinary matter.
After an extensive hearing in the Koehler matter, the hearing officer concluded:
2. Koehler's failure to account for and distribute funds as charged by the Bar Association in Counts I and III of the Bar Association complaint constitute violations of DR 9-102(b)(4). Under the circumstances, these matters should be disposed of by a single letter of reprimand on condition that Koehler periodically provide review of her accounting system to assure that the time slips, charges, and costs expended for clients are being regularly and systematically recorded and that periodic statements are produced to clients as required by Washington State Bar Association Trust Account Guidelines.
(Italics mine.)
Subsequently, Bar counsel questioned legality of attaching conditions to a reprimand, contending that under the rules the Board lacked jurisdiction to attach any conditions to a reprimand disposition of a disciplinary matter.
Accordingly the Board issued its order for a 60-day suspension, suspended, conditioned on the following:
[T]hat [respondent] Koehler periodically provide review of her accounting system to assure that time slips, charges, and costs expended for clients are being regularly and systematically recorded and periodic statements are produced to clients as required by Washington State Bar Association Trust Account Guidelines.
Hearing officer John W. Riley, also functioning as a board member, filed a strong dissent in which Patrick A. Shelledy joined.
The Board seemed to indicate that if they had the authority to attach a condition to a reprimand they would have done so. By finding Koehler guilty on counts 1 and 3 and issuing a reprimand as recommended by the hearing officer, the Board could have recommended suspension later in the event of a censure or reprimand caused by the violation of the State Bar Association Trust Account *614Guidelines, or any other violation no matter how slight. Apparently the Board overlooked Discipline Rules for Attorneys 10.11 which provides for a license suspension in the event of three or more censures and/or reprimands or a combination of a suspension and reprimand. As Koehler already had one censure prior to the subject case, her license could be suspended in the event of a third violation.
Other than disbarment, suspension of a lawyer's license is the most disastrous thing that can happen to an attorney. The Board should not hesitate to request this court to suspend an attorney's license on the proper factual presentation. However, this power should be used with great restraint, fairness and uniformity. The Board in its order adopted the findings of the hearing officer in their entirety. Pertinent findings were:
3. The respondent is a capable attorney and has developed a thriving practice in King County. She enjoys a good reputation with respect to integrity and is recognized as a competent attorney by her peers.
5. The legal services rendered by the respondent attorney to the complainants O'Neill, Anderson and Barnhart were competent and were rendered in a timely manner. The accountings eventually supplied by the respondent to the complainants were complete and accurate and the fees charged were reasonable. There was no misuse of client funds nor any other inferential question concerning respondent's integrity.
9.2 Respondent's failure to submit the requested information to Bar Counsel in a more timely manner was a function of office pressures, overscheduling and manage*615ment conflicts and personal embarrassment. Complete disclosure and full cooperation was eventually provided in each case.
10. During calendar year 1978 a series of unfortunate events occurred which account for some of the time taken by Koehler to submit accountings to the complainants and to respond to Bar Counsel. These events include frequent changes of personnel, both lawyer and non-lawyer, and three successive office moves the last of which was occasioned by an office fire.
11. Koehler's demeanor and attitude evidence remorse and an intention to avoid any similar delays in account-ings to clients in the future. She has completed construction of a new office facility, has improved her office staffing arrangement and is modejnizing her accounting and timekeeping system. There is little likelihood of similar occurrences in the future.
After adopting such findings, I am at a loss as to how the Board and the majority of this court conclude that Koeh-ler's conduct is so serious that she should have her license suspended.
Conclusion
I agree with the Board's dissent that this record does not appear to justify imposition of a sanction as serious as conditional suspension because (1) the respondent implemented proceedings to avoid future instances of the same kind, (2) the nature of these instances does not suggest lack of fitness or any issue of moral turpitude. A reprimand would have been adequate.
Dimmick, J., concurs with Dore, J.

"Rule 10.1
"CRITERIA
"An attorney disciplined after the effective date of this rule who has a record of:
"(a) Three or more censures and/or reprimands; or
"(b) Any combination of a suspension or disbarment plus one or more censures or reprimands shall be subject to suspension from the practice of law. For purposes of this rule, a suspension of further proceedings pursuant to Rule 5.6(i) shall be deemed to be the equivalent of a reprimand."